         Case: 1:18-cv-02336-CAB Doc #: 9 Filed: 03/11/19 1 of 1. PageID #: 38


                           IN THE UNITED STATES DISTRIST COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


 ADVANCED DERMATOLOGY,                            )   CASE NO. 1:18-cv-02336
                                                  )
          Plaintiff,                              )
                                                  )   JUDGE CHRISTOPHER A. BOYKO
 vs.                                              )
                                                  )
 HILLCREST PHARMACY, INC.,                        )   STIPULATED ORDER OF
                                                  )   DISMISSAL WITH PREJUDICE AS
          Defendant.                              )   TO DEFENDANT HILLCREST
                                                  )   PHARMACY, INC.
                                                  )


         Now come the undersigned attorneys for the respective parties, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii), and hereby stipulate that the above-captioned action has been

settled and is dismissed with prejudice. The parties agree that the Court will retain jurisdiction of

this matter for the sole purpose of resolving any disputes relating to or arising from the parties’

settlement agreement. Each party to bear its own attorney fees, expenses and court costs.

 Respectfully Submitted,
 Per email consent
 /s/ Ronald I. Frederick                           /s/ Patrick O. Peters
 Ronald I. Frederick (#0063609)                    Patrick O. Peters (#0079530)
 Michael L. Berler (#0085728)                      Jackson Lewis P.C.
 Michael L. Fine (#0077131)                        Park Center Plaza I, Suite 400
 Frederick & Berler, LLC                           6100 Oak Tree Boulevard
 767 East 185th Street                             Cleveland, Ohio 44131
 Cleveland, OH 44119                               (216) 750-0404
 (216) 502-1055                                    (216) 750-0826 (Fax)
 (216) 566-0750 (Fax)                              Patrick.Peters@jacksonlewis.com
 ronf@clevelandconsumerlaw.com
 mikeb@clevelandconsumerlaw.com
 michaelf@clevelandconsumerlaw.com

 Attorneys for Plaintiff                           Attorney for Defendant



4848-4084-4682, v. 1
